11 N.Y.3d 829 (2008)
3657 REALTY Co., LLC, Respondent,
v
IDA MAE JONES, Appellant.
Court of Appeals of the State of New York.
Submitted September 22, 2008.
October 28, 2008.
Reported below, 52 AD3d 272.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).